DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 18 is objected to because of the following informalities: the preamble of claim 18 should be amended to read “The method of claim 15, wherein extracting the feature of the plurality of features includes:” in order to clearly refer back to the feature of the plurality of features that is extracted in claim 15.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 6 recites the singular phrase “the vector” in lines 4 and 5. There is insufficient antecedent basis for these recitations in the claim as claim 4 previously recites multiple vectors. Furthermore, the amendment to claim 6 adds the limitation “first vector”. This adds to the indefiniteness of claim 6 in that 

Response to Arguments
Applicant's arguments filed 26 October 2020 have been fully considered. Applicant’s amendments have overcome the 35 U.S.C. 112(b) rejections of the claims with the exception of claim 6. As discussed in paragraph 4 above, an indefiniteness issue still remains in claim 6. The Examiner attempted several phone calls to the Applicant’s attorney to remedy the issue via an Examiner’s amendment, but was unsuccessful in reaching the attorney. The Examiner suggests amending claim 6 to clarify what vector “the vector” in lines 4 and 5 is in order to overcome the 35 U.S.C. 112(b) rejection.

Allowable Subject Matter
Claims 1-5, 7-17, 19, and 20 are allowed for the reasons of record.
Claim 6 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 112(b).
Claim 18 would be allowable if rewritten to overcome the objection set forth in paragraph 2 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The newly cited references in the attached PTO-892 generally refer to classifying EEG signals using pattern recognition and extracted features, but none of the references teach or suggest extracting a plurality of features based on an extracted plurality of patterns.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETSUB D BERHANU whose telephone number is (571)270-5410.  The examiner can normally be reached on Mon-Fri 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/ETSUB D BERHANU/Primary Examiner, Art Unit 3791